         Case 19-10872-KG                   Doc 94         Filed 05/01/19            Page 1 of 11




                       IN THE UNITED STATES BANKRUPTCY COURT
                                ~e~ Tx~ ~~~~~~rc~~ c►~ ~~~.~~u~~a~
                                                            Chapter 11
In re:
                                                            Case No. 19-10872(KG)
FUSE, LLC, et al.,~
                                                            (Jointly Administered)
                                   Debtors.

                                                            Objection Deadline: May l6, 2019 at 4:00 p.m.(ET)
                                                           Hearing Date: May 23,2019 at 10:00 a.m.(ET)

           I3EBT~RS' MO'T'ION ~'f)Id AllT ORDER PiUTHOI2I~ING DISCOVERY
           FROM AT&7'SERVICES,INC. AND DIR~CTV,LLC PURSUANT TO
                 BANKRUPTCY RULE 2004 AND LOCAL RULE 20Q4-1

         Fuse, LLC ("Fuse") and its debtor affiliates (collectively, the "Debtors"), as debtors and

debtors in possession, hereUy submit this motion (the "Motion") pursuant to Rule 2004 of the

Federal Rules of Bankruptcy Procedure(the "Bankruptc l~s")and Rule 2004-1 of the Local

Rules of Bankruptcy Practice and Procedure of the United. States Bankruptcy Cotu~t for the

District of llelaware (the "Loca1 Rules")for the entry of an order (the "Rule 2004 Order")

substantially in the form annexed hereto as ~xl~ibit A (the "Order") authorizing and directing

discovery from AT&T Services, Inc.("AT&T")and DirecTV, LLC ("DirecTV" and together

with AT'&T and their respective affiliates and representatives,"Direc"TV/AT&T"). In support of

the Motion, the Debtors respectfully represent as follows:

                                      PRELIMINARY STATEMENT

                             Fuse is a small independent cable programmer that distributes content

pursuant to an affiliation agreement with DireeTV/~1T&'T. DirecTV/AT&T is the nation's

IargesC distributor of subscription television. Fuse's contract with DirecTV/AT&T is one oFits


' The Debtors and the last four cligits of thee• taxpayer identification numbers include: Fuse Media, Inc.(9721);
Fuse Media, LLC (0560); Fuse,LLC (1888); JAAM Productions, I,LC(5499); SCN Distribution, LLC (9656);
Latino Events LLC (8204); Fuse Holdings LLC (5673); Fuse Finance, Hie.(8683); and FM Networks LLC(6500).
The Debtors' headquarters and service address is 700 North Central Avenue, Suite 600, Glendale, CA 91203.



 DOCS NY:38950.3 29402/001
        Case 19-10872-KG                   Doc 94        Filed 05/01/19        Page 2 of 11




most important assets and is vital to Fuse's success. DirecTV/AT&T, a behemoth in the industry

whose recent combination itself was subject to antitrust challenge, recently acquired Time

Warner's prograi~lming assets, creating an even more massively vertically-integrated firm that

also was subject to antitrust challenge by the U.S. Department of Justice.

                            DirecTV/AT&T is now using its unprecedented market power to destroy

the few remaining independent content providers to favor its own content. Fuse has been

targeted as a content provider whose fees That DirecTV/AT&T no longer wants to pay, as

DirecTV//1T&T and its new acquisition, Tin1e Wainer, create their own competing programming

content, and they also must now service an ~uiprecedented and enormous debt burden that is the

product of their serial mergers.

                            Accordingly, in February 2019, after a different affiliation agreement with

another carrier expired by its own terms and was not renewed, DirecTV/AT&T seized the

opportunity to allege frivolously and baselessly that Fuse had breached its affiliation agreement

by failing to offer an "early right of termination". Fuse vigorously disputed DirecTV's

allegations, particularly because DirecTV/AT&T had affirmatively agreed to waive its early right

of termination as past of negotiating an earlier amendment to the Fuse affiliation agreement—

something that DirecTV/AT&T simply forgot or ignored. Faced with a wrongful and fatal end to

a critical revenue stream, Fuse commenced apre-petition action for declaratory judgment and

preliminary injunctive relief in California state court. In view of DirccTV/AT&T's ufterly

baseless allegations, and on the eve of oral argument oii Fuse's preliminary injunction motion

that DirecTV/AT&T was certain to lose, DirecTV/AT&T folded and offered to withdraw their

ill-conceived and baseless termination letter. Fuse, however, demanded that DirecTV/AT&T

stipulate to the entry of a preliminary injunction pursuant to which, among other things, they




llOCS NY38950.3 29402/001                         - "2
         Case 19-10872-KG                  Doc 94       Filed 05/01/19       Page 3 of 11




agreed not to terminate the affiliation agreement until Fuse's declaratory judgment claim was

finally adjudicated.

                             Having acted impetuously, and caught red-handed seeking to terminate the

Fuse affiliation agreement on au utterly spurious ground, Direc"TV/AT&T apparently went back

to the drawing board to identify other grounds on which fhe disfavored Fuse affiliation

agreement might be eliminated. Just before commencement of these cases, DirecTV/AT&T sent

another termination letter on supposedly different and equallytrumped-up grounds. These

termination grounds presumably will be addressed as pant of any assumption dispute at final plan

confirmation. In an effort to evade discovery with respect to its anticompetitive and

aPrirmatively harmful misconduct, DirecTV/A'I'&'I' chose immediately to commence a frivolous

adversary proceeding seeking a declaratory judgment that the Affiliation Agreement cannot be

assumed, in hopes of limiting discovery solely to the issue of alleged contractual breaches b}~

DirecTV. Putting aside that the adversary proceeding is premature, it is also compounding and

reaffirming the harm that DirecTV already has caused.

                             By this Motion, Fuse seeks discovery to investigate DirecTV/AT&T/Time

Warner's misconduct arising from their repeated attempts to terminate the affiliation agreement

that is little more khan a pretext for exercising overwhelming market power. Fuse Uelieves that

DirecTV/AT&T/Time Warner is conducting an aggressive and illegal campaign against Fti~se and

other independent content providers, utilizing its massive market power to squelch and destroy

other content providers that compete with their own content offerings. This campaign. is well

lrnown tv consumers, independent caUle operators and contient providers alike, as charulel options

are removed and consumer prices increased, acid has been the subject of investigations and

enforcement actions by the U.S. Department of Justice over the years. Indeed, DirecTV recently




llOCS NY:38950.3 29402/001
         Case 19-10872-KG                     Doc 94          Filed 05/01/19              Page 4 of 11




agreed to certain conditions to settle a Department of Justice lawsuit alleging that DirecTV was

the ringleader of illegal information-sharing agreements with three of its rival competitors to

obtain leverage in negotiations to carry the Los Angeles Dodgers' cable sports channel.2 And

DirecTV is apparently currently engaging in similar aggressive tactics wherein it is abusing its

market power against even larger content providers.

                 6.         DirecTV/AT&T's brazen. and aggressive actions in seeking to terminate

Fuse have caused Fuse substantial damages and threaten. Fuse as a going concern. Fuse seeks

through this discovery to determine if DirecTV/AT&T has abused its massive market power,

conspired with other distribution platfarms to terminate Fuse, all in violation of state and federal

law, and at great harm and tremendous damage to Puse.

                                       JURISDICTION AND VENUE

                            This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and ]334. This matter is a core proceeding under 28 U.S.C. § 157(b). Venue of the Debtor's

bankruptcy case and this Motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                            the statutory predicates for the relief sought herein are section 1 OS of title

11 ofthe United States Code (the `Bankruptcy Code"), Bankruptcy Rule 2004, and Rule 2004-1

of the Local Rules.




2 See Justice Department Settles Civil Antrtrus/ Clais~a Against AT&T and DIRECTVfor Or^chestNating Information
Sharing Agreements with Cornpetilors, available at https~//justice Gov/ot~a/iustice-dekartment-settles-civil-antitrurst-
claim-against-att-and-directy-orchestrating (March 23, 2017).

3 See "Viacom Goes to War with AT&T Over DirceTV Can~iage Deal," Variety, March 19, 2019("Unfortunately,
AT&T is aUusing its new market position by favoring its own content —which significantly underperfonns
Viacom's — to stifle competition," and "AT&T-DirecTV's behavior is also consistent with a recent pattern of
gouging their consumers by charging them higher prices for an inferior product with fewer channels.")(quoting
Viacom letter).



DOCS NY:38950.3 2N402/001
         Case 19-10872-KG                Doc 94         Filed 05/01/19      Page 5 of 11




                                           BACKGROUND

A.       Case Background

                9.         On the date hereof(the "Petition Uate"), the Debtors commenced these

cases by filing voluntary petitions for relief under chapter 11 of the Bankruptcy Code. The

llebtors have continued in the possession of their property and have continued to operate and

manage their business as debtors in possession pursuant to sections 1107(a) and 1108 ofthe

Bankruptcy Code. No trustee, examiner, or committee has been appointed in these chapter 11

cases.

                10.        The Debtors are a leading multicultural media company, composed

principally of two cable networks, Fuse and FM. The Company is headquartered in Glendale,

California and also maintains an office in New York, New York.

                11.        Amore detailed description ofthe business and operations of the Debtors,

and the events leading to the commencement of these chapter 11 cases, is provided in the First

Day Declaration.

B.       The Relationship of the Parties

                12.        Fuse operates "Fuse," an independently-owned U.S. cable and satellite

television channel that first launched in February 2004(then known as "SiTV") as the first TV

channel dedicated to providing English-language programming specifically created or curated for

the Latino community. Rebranded as "NuvoTV" on July 4, 2011, and later as "Fuse" in

September 2015, Fuse currently provides a diverse mix of television programming for a young

Latino and multicultural audience.

                 13.       On or around December 3],2014, Fuse and DirecTV entered into an

affiliation agreement(the "A~liation Agreement"), whereby DirecTV obtained license rights to

disxribute the "Nuvo" chasinel(which was subsequently renamed "Fuse"), via the DirecTV


DOCS NY~389503 29402/001                            5
        Case 19-10872-KG                  Doc 94        Filed 05/01/19           Page 6 of 11




Platform in exchange for a pex-subscriber license fee and a commitment to carry such service.

DirecTV had not previously carried Nuvo (r,'. e., the channel later rebranded as "Fuse").

                14.        On or about January 8, 2016, after AT&T acquired DirecTV, Fusc, AT&T

and llirecTV entered into a letter agreement(the "Letter Agreement") pursuant to which Fuse

agreed to extend many of the favoraUle terms granted to DirecTV in the Affiliation Agreement to

AT&T.4

C.     llirecTV/AT&T Baselessly Threaten to Tern~iiiate the Affiliation
       A~reemcnt(Twice)

                15.        On February 19, 2019, DireeTV threatened to terminate the Affiliation

Agreement, contending that Fuse had allegedly violated a"most favored nations" clause by

failing to offer DirecTV an "early termination" provision granted to Comcast Cable

Communications LLC ("Comcast"). In particular, the 'Targets contended that Comcast had a

right of"early termination" that should have been offered to DirecTV by application of its "most

favored nations" rights.

                16.        Fuse disputed the Targets' contention because the Letter Agreement

expressly and unambiguously eliminated the "early termination" clause contained in the

Affiliation Agreement. Paced with the Targets' unjustified threats to sever a critical source of

the Debtors' revenue, Fuse commenced an action in the Superior Court of the Statc of California,

County of Los l~ngeles (Central District), captioned Fuse, LLC and FMNetworlcs, LLC v.

DirecTV, LLC and AT&T Services, Inc., Case No. 19STCV05333.

                 17.       Prior to the Petition Date, Fuse and the Targets entered into a stipulation

whereby the Targets agreed, among other things, to refrain from terminating the Affiliation



^ This was done Uecause AT&T had recently acquired llirecTV and sought from Fusc the same favoraUle terms
DirecTV lead negotiated with Fuse in the 2014 Affiliation Agreement.



DOCS_NY:389503 29402/001
           Case 19-10872-KG               Doc 94         Filed 05/01/19      Page 7 of 11




Agreement based nn any purported "early termination" right before Fuse's action for declaratory

judgment was finally determined.

                 18.        By letter dated April 16, 2019, DirecTV again claimed that Puse had

breached iCs affiliation agreement with DirecTV by: (a)failing to provide satisfactory

programming content and (b) offering more favorable promotional previews, free of charge, to

new subscribers of another distributor. DirecTV's notice of breach provided Puse with 60 days

to cure the alleged default under item (a)in the foregoing sentence and 30 days to cure the

alleged default under item (b) in the foregoing sentence, and suggests that DirecTV might take

steps to terminate the affiliation agreement if the Company did not timely cure the claimed

breaches. As with DirecTV's prior notice of breach, the Debtors dispute that DirecTV has a

legitimate Uasis to claim that Fuse has violated the terms of its agreement with DirecTV or to

terminate its distribution obligations with respect to the Fuse network.

                 19.        The Debtors have proposed apre-packaged chapter 11 plan in these cases

(t11e "Plan"). The llebtors intend to assume the Affiliation Agz•eement and related agreements

with DirecTV/AT&T as part ofthe Plan.

                 20.        The threats of wrongful termination by DirecTV/AT&T have caused and

are continuing to cause Fuse substantial damages. DirecTV/AT&T are acting purely out of self-

interest to avoid the contractual bargain with Fuse that they agreed upon. More pointedly,

DirecTV/AT&T are acquiring Time Warner and HBO,one ofthe largest content providers in the

 world, and seek to favor content provided by Time Warner and HBO over content provided by

Fuse. Fuse seeks to determine whether in doing so DirecTV/Time Warner have violated federal

 and state law, as well as breached the affiliation agreement. Such claims are valuable estate

 assets.




 DOCS NY38950.3 29402/001                            7
        Case 19-10872-KG                   Doc 94         Filed 05/01/19       Page 8 of 11




                                         RELIEF REQUF,ST~ll

                21.         The Debtors seek to determine the nature and extent of any causes of

action they may have against the Targets arising from their wrongful attempt to terminate the

Affiliation Agreement including, among other things, whether the Targets had a good faith basis

to threaten Fuse with termination.

                22.         By this Motion, the Debtors seek entry of an order directing the Targets to

produce documents responsive to the requests set forth in Ex}iibit B (the "Document Requests")

attached to this Motion. The Debtors further request that responses to the Document Requests be

delivered to John A. Morris, Pachulski Stang Ziehl &Jones LLP,780 Third Avenue,34th Floor,

Ncw York, New Yorlc ]0017 within ten(10) days after entry of an order granting Yhis Motion or

at such other place and time as may be agreed upon by the parties. Pinal]y, the Debtors seek

depositions pursuant to Fed. R. Civ. P. 30(b)(6) on the Copies set forth in Exhibit C.

                                           BASIS FOR RELIEF

                 23.        Bankruptcy Rule 2004 provides that the Court may order the examination

and the production of documentary evidence of"any entity" concerning any matter that relates

"to the liabilities and financial condition of the debtor, or to any matter which may affect the

administration of the debtor's estate, or ...any matter relevant to the case or the formulation of a

plan." Fed. R. Banlcr. P. 2004(b); see also Harrow v. Street (In re Fruehauf Tr^aiZer Co~~,), 369

B.R. 817, 827-28 (Bankr. D. Del. 2007)(noting the "extensive document discovery" that

occurred pursuant to a subpoena issued under Fed. R. Bankr. P. 2004). The term "entity"

inchidcs individuals, partnerships and corporations. See 11 U.S.C. §§ 101(15) and (41).

                 24.        The scope of a Rule 2004 examination is "unfettered and broad," as the

plain language of the rule indicates. See In re Countrywide Ilome Loans, Inc., 384 B.R. 373, 400

(Bankr. W.U. Pa. 2008). Indeed, Bankruptcy Rulc 2004 affords parties-in-interest an extremely


ROCS NY:38950.3 29402/001                             g
         Case 19-10872-KG                  Doc 94          Filed 05/01/19      Page 9 of 11




broad right of discovery and "is even broader than that of discovery permitted under [the Federal

Rules of Civil Procedure], which themselves contemplate broad, easy access to discovery." In re

Valley Forge Plaza ~issocs., 109 B.R. 669,674(Bankr. E.D. Ya. 1990)(citations omitted). See

also In re Teleglobe Communications Corp., 493 F.3d 345, 354 n. 6 (3~`~ Cir. 2007)(Rule 2004

allows parties with an interest in the bankruptcy estate to conduct discovery into matters

affecting the estate); In re Washington Mutual,408 B.R. 45, 50(Bankr. D. Del. 2009)(a "Rule

2004 [examination] is commonly recognized as more in the nature of a `fishing expedition"')

(citations omitted).

                 25.         In addition, the Count inay order Direc'1'V and AT&T to designate

informed persons to testify on their behalf regarding the bases for their threatened termination of

the l~ftiliation Agreement. See e.g., In re ~Inalytical Sys., Inc., 71 B.R. 408, 412(Bankr. N.D.

Ga. 1987)("The application of the discovery device of Bankruptcy Rule 7030 (I~ed.R.Civ.P. 30,

for a corparation to designate and inform persons to testify nn its behalf to Bankruptcy Rule

2004 examinations is both consistent with and assists in the accomplishment of expeditious

administration.").

                  26.        Plainly, the broad access afforded by Rule 2004 extends to third parties

such as DirecTV and AT&T. See e.g., In re Wilcher~, 56 B.R. 428, 433(Bankr. N.D. Ill. 1985)

(Bankruptcy Rule 2004 examination "may extend to creditors and third parCies who have had

dealings with the debtor'). This is because "[t]h clear intent of Rule 2004 ... is ~o give pasties

in interest an opportunity to examine individuals having knowledge of the financial affairs of the

debtor in order to preserve the rights oi'creditors." In r^e GIIR Cos., Inc.,41 B.R. 655,660

(Banlcr. D. Mass. 1984).




 DOCS NY:38950.3 29402/001                             9
       Case 19-10872-KG                 Doc 94          Filed 05/01/19       Page 10 of 11




                 27.      In this case, an Order pursuant to Rule 2004 is both appropriate and

necessary. The Debtor seeks discovery from DirecTV and A"1'&T to evaluate whether the

Debtors' estates have viable causes of action, This inquiry falls squarely within the permissible

scope of discovery under Bankruptcy Rule 2004.

                 28.      In an apparent effort to escape their contractual obligations,

DirecTV/AT&T have willfully, and now on two separate occasions, alleged specious breaches of

the Affiliation Agreement by fuse and threatened to terminate such agreement if such alleged

breaches are not promptly cured. The Affiliation Agreement is a critical component of the

Debtors' ongoing business. Their baseless actions have harmed, and will continue to harm, the

Debtors and have required the Debtor to commence litigation against the Targets in California

staCe court.

                 29.      The Debtors are entitled to investigate the bases for the actions taken by

DirecTV/AT&T,the massive damages that they have caused, and whether the Debtors may have

claims against them.

               CERTIf+ICATION OF COMPLIANCE WITH LOCAL RULE 2004-1

                 30.      Attached hereto as Exhibit D is a certification of James O'Neill, counsel to

the Debtors, demonstrating compliance with Local Rule 2004-1, and stating that prior to the

filing of this Motion, he conferred with counsel with respect to the subject matter of this Motion

and no agreement was reached.

                                                NOTICE

                 31.      Notice of this Motion has been given to the following parties or, in lieu

thereof, to their counsel, if known: (a} the Office of the United States Trustee for the District of

Delaware;(b)counsel to DirecTV;(c) counsel. to ATBc"1'; and (d)those persons who have




DOCS NY389503 29402/001                             1
         Case 19-10872-KG              Doc 94       Filed 05/01/19         Page 11 of 11




requested notice pursuant to Rule 2002 ofthe Federal Rules of Bankruptcy Procedure. The

Debtors suUmit that, in light of the nature of the relief requested, no other or further notice need

be given.

                                      NO PRIOR REQUEST

         No prior request for the relief requested herein has been presented to this or any other

court.



Dated: May 1, 2019
                                           PACHULSKI STANG ZI~HL &JONES LLY


                                                 /s/James E. O'Neill
                                             Richard M.Pachulslci (C/1 Bar No. 90073)
                                             Ira D. Kharasch(CA Bar No. 109084)
                                             James E. O'Neill(DE Bar 4042)
                                             Maxim B. Litvak(CA Bar No. 215852)
                                             919 N. Market Sncet, 17`h Floor
                                             Wilmington, DE 91899
                                             TeL• (302)652-4100
                                             Fax:(302)652-4400
                                             E-mail: rpachulski@pszjlaw.com
                                                      ikharasch@pszjlaw.com
                                                      joneill@pszjlaw.com
                                                       mlitvak@pszjlaw.com

                                            Proposed Attorneysfoy~ Debtors anal Debtors• in
                                            Possession




ROCS NY:38950.3 294x2/001                         11
